                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Melvin Lynch,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:21-cv-00011-FDW-DCK
                                      )
                 vs.                  )
                                      )
         Bryan M. Wiggins,            )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 8, 2021 Order.

                                               June 8, 2021
